Citation Nr: 0528556	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left ankle disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1962 to 
June 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the service connection 
claim for a left ankle disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2005.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
degenerative arthritis of the left ankle is etiologically 
related to service, nor are the presumptive provisions 
regarding arthritis applicable in this case.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In an August 2001 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions.  In 
addition, the veteran was advised, by a February 2002 rating 
decision and a detailed May 2002 Statement of the Case (SOC) 
and a July 2004 Supplemental SOC, of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file.  As for obtaining a medical 
opinion, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Likewise, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records do not reveal any complaints, 
treatment or diagnosis related to the left ankle or any 
reference to a left ankle injury.  The May 1982 retirement 
examination indicated that clinical examination of the lower 
extremities was normal.  There was no notation of a history 
of a left ankle injury.  The veteran denied that he had: 
swollen or painful joints; broken bones; arthritis; or a 
bone, joint or other deformity.  

The veteran filed a service connection claim for chronic left 
ankle pain in September 1999.  

Requests for a search for the veteran's claims folder were 
made in October and November 1999.  A November 1999 note on 
file indicates, "File is a no record at RMC."  The record 
reflects that a complete misfile search was conducted in 
March 2000, but that the original file was not found.  
Another missing folder search was requested in June 2000.  In 
a July 2000 reply, it was determined that the original claims 
folder could not be found and that a rebuilt folder was to be 
established.

A VA radiology report dated in July 1996 documents a history 
of left ankle pain and an old injury.  Impressions of 
degenerative changes of the talonavicular joint and no acute 
bony abnormality seen, were made.  A VA record dated in 
January 1999 documents complaints of left ankle pain and 
indicates that X-ray films showed moderate degenerative joint 
disease.

A December 2000 private medical statement indicates that the 
veteran had been treated as a regular patient for non-
specific left ankle pain since August 1998.  Records from a 
Naval Medical Center show complaints and treatment of left 
ankle pain from 1996 to 1998.

The RO denied service connection for the left ankle in a 
February 2002 decision.  In an April 2002 Notice of 
Disagreement, the veteran reported that he injured his ankle 
while working at the commissary store warehouse in Long 
Beach, CA sometime between 1967 and 1970.  

The veteran provided testimony at a hearing held at the RO in 
September 2002.  The veteran testified that he did not 
receive any treatment for the left ankle in 1982 after he was 
discharged from service.  

The veteran also provided testimony before the undersigned 
Veterans Law Judge in September 2005.  The veteran testified 
that he fractured his ankle in 1967 or 1968 while working at 
the commissary store in Long Beach, CA.  The veteran recalled 
that he was seen by a doctor on board a ship, the U.S.S. Long 
Beach and that he a cast was put on the ankle and he was 
given crutches.  The veteran testified that after the cast 
was taken off, the ankle eventually became all right.  The 
veteran stated that his post-service ankle problems began in 
1987, about 5 years after he was discharged from service.  
The veteran indicated that he currently experienced left 
ankle pain and instability, but that he was able to ride a 
bicycle and exercise on a stair-stepper.  

III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

IV.  Analysis

The Board notes that the veteran's service medical records 
are on file, but may be incomplete.  It is also apparent that 
the veteran's original claims folder cannot be located and 
that his current folder has been rebuilt; thereby raising the 
possibility that some documents may have been lost.  Several 
attempts to locate the veteran's original folder were made, 
without success.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran contends that he developed left ankle problems in 
1987 or so, approximately 5 years after discharge from 
service, and believes that this is related to a left ankle 
fracture which reportedly occurred in 1967 or 1968.  

The veteran's service medical records are entirely negative 
for complaints, findings, treatment, and, most significantly, 
any diagnosis pertaining to the left ankle.  There is no 
documentation of or reference to a left ankle injury in the 
service medical records. 

The earliest post-service clinical indication of any left 
ankle disorder is shown by a 1996 VA medical record, which 
reflects that degenerative changes were shown by X-ray films.  
Since the initial findings indicative of degenerative 
arthritis were made nearly 15 years after the veteran's 
discharge from service, the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 are not applicable to the veteran, 
and do not provide a basis upon which service connection may 
be granted based upon the X-ray evidence, which essentially 
shows early arthritis, much more than a year after the 
veteran's discharge from service.

The veteran maintains that he has had post-service left ankle 
symptoms such as pain and instability which he believes are 
attributable to a left ankle injury sustained in 1967 or 
1968.  The Board appreciates the sincerity of the appellant's 
belief in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Even were the Board to presume that a left ankle injury 
occurred in 1967 or 1968 as reported by the veteran; the 
service medical records dated thereafter are entirely 
negative for any further left ankle problems.  Significantly, 
absolutely no ankle disability was clinically documented on 
the 1982 retirement examination report, nor did the veteran 
himself at that time identify any symptomatology associated 
with the left ankle.  The Board also points out that the 
veteran himself in his September 2005 testimony indicated 
that the left ankle injury eventually healed in service and 
was not symptomatic until at the earliest, 1987, 5 years 
after discharge.  

The Board is aware that the service medical records may be 
incomplete.  However, there is no competent documented 
evidence of the claimed left ankle disorder at discharge in 
1982 or for more than a decade thereafter.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a phenomenal gap in 
evidence of treatment from his discharge in 1982 until 1996, 
and the veteran has indicated that he did not receive 
treatment during that time.  Moreover, there is no indication 
that any left ankle injury even if it was sustained in 1967 
or 1968, resulted in any chronic or continuous 
symptomatology.  As indicated, no complaints, treatment or 
diagnosis related to the left ankle are shown by the service 
medical records.  In essence, the veteran's assertions of 
continuity and chronicity of a left ankle disorder are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The currently diagnosed degenerative arthritis of the left 
ankle has not been linked by competent evidence or opinion to 
the veteran's period of service, nor does the evidence on 
file does not establish or even suggest such a relationship.  
The requirement of an evidentiary showing of such a 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.

Thus, in the absence of evidence establishing a nexus between 
the currently claimed left ankle disorder and service, 
service connection for a left ankle disorder is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for a 
left ankle disorder is denied.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


